DETAILED ACTION

Response to Amendment
Applicant's submission filed on 3/14/2022 has been entered. Claims 1, 2 14 and 16 are amended.  Claim 19 is canceled. Claims 1-18 remain pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 filed 3/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth; Christopher Charles US 8824779 B1 in view of US 20190041634 A1 Popovich; Milan Momcilo et al.
Consider Claims 1 and 14, Smyth discloses A device for acquisition of a metric (Smyth col. 1, lines 18-21, col. 3, lines 49-51, Fig. 1-3 with col. 1, lines 10 to col. 15, line 24, and Fig. 2 and 4A-4D with col. 15, lines 25 to col. 17, line 3) of an eye located in an acquisition space (Smyth Fig. 1 eye 10, Fig. 2 eye 21, Fig 4A-4D  eye 52), the device comprising:
at least one light source configured to emit light towards the acquisition space (Smyth Fig. 1 light source 11, Fig. 2 light source 24; Figs. 4A-4D 51a; 51b; 51c ; 51d), 
a camera configured to receive light from the acquisition space (Smyth Fig. 2-3, Figs. 4A-4D "single lens stereo camera"; "sensor system 55a"; "sensor system 55b"; "sensor system 55c"; "sensor system 55d") to generate image data (Fig. 2 “array 30d acquires an image of the eye in a random-access-memory (RAM) cache” Fig. 3 image signals 41), and 
an analyzing unit configured to extract at least one metric from the image data (See Smith 34-39 on Fig. 2 with col. 11, lines 6-18 "electronic device 30, an image processor 34, and a visual axis calculation system 35 comprising a feature matcher 36, a feature locator 37, and a gaze-processor 38, all controlled by a controller 39"), 
wherein the camera is configured to receive light from the acquisition space via at least first and second light paths simultaneously, wherein the first and second light paths are angled relative to one another with respect to an optical axis of the camera (Smyth Fig. 4A-4D with col. 15, lines 25 to col. 17, line 3 describes multiple examples of first and second simultaneous light paths differently angled), and 
wherein the light received by the camera via the first light path is received via a first mirror (Smyth mirrors disclosed in Fig. 4A-4D with col. 15, lines 25 to col. 17),
in such a way that the camera receives light from an overlapping portion of the acquisition space via the first and second light paths so as to allow the camera to receive at least two representations of the eye (Smyth "for instantaneous stereo-imaging of the eye with appropriate image processing to separate the dual images in the mirror return" Fig. 4A-4D with col. 15, lines 25 to col. 17).
Smyth does not explicitly disclose wherein the first and second light paths that are asymmetrically angled with respect to an optical axis of the camera; and the camera receives light from an overlapping portion of the acquisition space via the first and second light paths so as to allow the camera to receive at least two different representations of the eye.
Popovich teaches first and second light paths that are asymmetrically angled with respect to an optical axis of the camera (See Popovich Figs. 39-40 [0206] light paths in range 1547 asymmetric to others in range 1547 with respect to axis of camera 510  ); and
 the camera receives light from an overlapping portion of the acquisition space via the first and second light paths so as to allow the camera to receive at least two different representations of the eye (See Popovich Figs. 39-40 [0206] different representations 1551-1554 via paths 1547 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smyth and include the noted teachings of Popovich in order to track robustly, accurately and with minimal processing time lag (Popovich [0163]).
Consider Claim 2, the combination teaches wherein the light received by the camera via the second light path is received via a second mirror (Smyth Col 15 Fig. 4A and 4B wherein two separate mirrors are used for the two optical paths from eye to camera).
Consider Claim 3, the combination teaches wherein the first and second light paths have a length difference exceeding 1% of the shortest optical path between the eye and the camera (See Popovich Fig. 40 [0209] where as seen in figure one would readily see that longest path would exceed the shortest path in paths 1547).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and include the noted teachings of Popovich in order to track robustly, accurately and with minimal processing time lag (Popovich [0163]).
Consider Claim 4, the combination teaches wherein the camera is configured to receive light from a plurality of mirrors, each providing a separate light path between the acquisition space and the camera, the camera being configured to picture an area of the acquisition space that overlaps with an area of another mirror (Smyth Col 15 Fig. 4A and 4B wherein two separate mirrors are used for the two optical paths from eye to camera).
Consider Claim 5, the combination teaches wherein the plurality of mirrors is disposed on a concave surface facing the acquisition space (Smyth Col. 15 lines 55-60 "concave mirror system 53c" on Fig. 4C).
Consider Claim 6, the combination teaches wherein the angle between a normal of the first mirror and the optical axis of the camera is less than 15 degrees (Smyth Col. 15 lines 55-60 "concave mirror system 53c" on Fig. 4C, some mirror elements must satisfy the angular condition since the mirror is a continuous curve).
Consider Claim 7, the combination teaches wherein the analyzing unit is configured to determine a glint to pupil distance to determine a user's eye gaze angle (Smyth Fig. 32, the line-of sight direction may be estimated from the distribution of glint points in the pupil image. Fig. 33 Col. 45 Lines 5-20, Fig. 35 with col. 45, lines 37 to col. 46, line 17).
Consider Claims 8 and 15, the combination teaches wherein the analyzing unit is configured to determine a user's eye gaze angle by carrying out an analysis based on at least two representations of the eye (Smyth configurations disclosed in col. 1, lines 18-21, col. 3, lines 49-51, Fig. 1-3 with col. 1, lines 10 to col. 15, line 24, and Fig. 2 and 4A-4D with col. 15, lines 25 to col. 17, line 3).
Consider Claim 11, the combination teaches wherein at least one dichroic filter mirror is located between the acquisition space and the first mirror (Smyth where polarized and spectral filters equivalent of dichroic filter Fig. 7 Col. 18, “FIG. 7 shows a top view of one such embodiment of the mirror system as 90 composed of a neutral-density spectral near-infrared filter 92 that acting as a planar parallel plate reflecting light to the periocular array 98” and Col. 19 lines 55-60 spectral filter).
Consider Claim 12, the combination teaches wherein first and second dichroic filter mirrors are located in optical paths between the camera and first and second portions of the acquisition space configured for a first user eye, respectively (Smyth where polarized and spectral filters equivalent of dichroic filter Fig. 7 Col. 18).
Smyth further teaches the invention may be extended to both eyes requiring routine skill in the art Col. 7 lines 35-45 invention extended to both eyes thus filter for first and second eye), therefore the combination teaches wherein first and second dichroic filter mirrors are located in optical paths between the camera and first and second portions of the acquisition space configured for a first user eye and a second user eye, respectively (Smyth Fig. 7 Col. 18 in view of Col. 7 lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Smyth in order to the invention may be extended to both eyes (Smyth Col. 7 lines 35-45).
Consider Claim 13, the combination teaches wherein the at least one light source is configured to produce infrared light (Smyth Fig. 1, Co.2 lines 10-20 infrared light, Col. 4 lines 34-38 near infrared light).
Consider Claim 16 the combination teaches wherein the light received by the camera via the second light path is received directly from the acquisition space (See Popovich Figs. 39-40 [0206] direct eye paths 1547).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and include the noted teachings of Popovich in order to track robustly, accurately and with minimal processing time lag (Popovhich [0163]).

Consider Claim 17, the combination teaches wherein the first and second light paths are of different lengths (See Popovich Figs. 39-40 [0206] eye paths 1547 clearly of different lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and include the noted teachings of Popovich in order to track robustly, accurately and with minimal processing time lag (Popovich [0163]).
Consider Claim 18, the combination teaches wherein the analyzing unit is configured to extract the at least one metric from the image data based on only a subset of the representations of the eye (See Smyth Fig. 39, Co.47 L.56- Co.48 L30 teaching use of image subsets depending on the metric extracted). 

 	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth; Christopher Charles US 8824779 B1 and US 20190041634 A1 Popovich; Milan Momcilo et al., further in view of Tate, Larry et. al US 2015/0185503.
Consider claim 9, the combination teaches the analyzing unit is configured to record images of a user's retina (Smyth configurations disclosed in col. 1, lines 18-21, col. 3, lines 49-51, Fig. 1-3 with col. 1, lines 10 to col. 15, line 24, and Fig. 2 and 4A-4D with col. 15, lines 25 to col. 17, line).
The combination does not teach the analyzing unit is configured to record images of a user's retina to determine an eye's refractive error.
Tate teaches the analyzing unit is configured to record images of a user's retina to determine an eye's refractive error (Tate US 2015/185503 [0040] “..the focus training process is achieved by measuring how light is changed as it enters a user's eye, the eyeglasses projecting a known image onto the retina of a user (using a heads up display, for instance) to automatically measure the overall refractive error of the..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the noted teachings of Tate in order to auto focus prescription lens eyeglasses (Tate [0001]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth; Christopher Charles US 8824779 B1 and US 20190041634 A1 Popovich; Milan Momcilo et al., further in view of Chernyak, Dimitri US 20030223037.
Consider claim 10, The combination teaches the analyzing unit is configured to determine an iris angular feature (Smyth configurations disclosed in col. 1, lines 18-21, col. 3, lines 49-51, Fig. 1-3 with col. 1, lines 10 to col. 15, line 24, and Fig. 2 and 4A-4D with col. 15, lines 25 to col. 17, line).
The combination does not teach the analyzing unit is configured to determine an iris angular feature to determine a user's eye optical torsion.
Chernyak teaches the analyzing unit is configured to determine an iris angular feature to determine a user's eye optical torsion (Chernyak [0010] determine a torsional offset .theta..sub.0 between the eye in the first image and the eye in the second image  [0014] “..can track the torsional movement of the eye over time..", [0015] , [0018] and Fig. 23 with [0169] -[0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the noted teachings of Chernyak in order to track user eye during surgery (Chernyak [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647